DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18,1-21 and 1-18, of US 11,228,816 B2, US 10,448,118 B2 and US 10,110,968 B2 respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because, if allowed would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-7,12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0229994 A11 to Fell at al in view of US 2013/0347018 A1 to Limp et al.
As to claims 1 and 7, Fell discloses a method/ a system for interacting with content using second screen devices (see fig.2a-2b), the method/system comprising: a media device that: receiving, using a media device that is connected to a mobile device, a stream of video content items (see fig.2a-2b; page.3, ¶0022-¶0023, ¶0100-¶0102).
Fell does not explicitly discloses detecting that a video content item in the stream of video content items contains interactive content; determining whether the mobile device is capable of providing instructions for controlling the interactive content being presented on a display device that is connected to the media device; and causing a notification to be transmitted to the mobile device that indicates that the video content item contains interactive content that is controllable by providing one or more inputs to the mobile device while causing the video content item containing the interactive content to be presented on the display device.
Limp discloses detecting that a video content item in the stream of video content items contains interactive content(see fig.6; page.5, ¶0040); determining whether the mobile device is capable of providing instructions for controlling the interactive content being presented on a display device that is connected to the media device; and causing a notification to be transmitted to the mobile device that indicates that the video content item contains interactive content that is controllable by providing one or more inputs to the mobile device while causing the video content item containing the interactive content to be presented on the display device (see fig.1 and 3; page.2, ¶0019, ¶0027-¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fell with the teaching as taught by Limp in order to inform interactive and/or supplemental content to the viewer while the media content displayed on a primary display device.
As to claims 6 and 12, Fell further discloses receiving a request from an application installed on the mobile device to present the stream of video content items, wherein the notification is associated with the application (page.7, ¶0092).
As to claim 13, claim 13 is directed toward embody the method of claim 1 in “computer readable medium”. It would have been obvious to embody the procedures of Fell and Limp discussed with respect to claim 1 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 18, claim 18 is directed toward embody the method of claim 6 in “computer readable medium”. It would have been obvious to embody the procedures of Fell and Limp discussed with respect to claim 6 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Claims 2,8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0229994 A1 to Fell at al in view of US 2013/0347018 A1 to Limp et al, and further in view of US 2009/0187862 A1 to DaCosta.
As to claims 2, 8 and 14, Fell and Limp do not explicitly disclose wherein the instructions include an instruction to manipulate the object.
DaCosta discloses wherein the instructions include an instruction to manipulate the object (see fig.8; page.5, ¶0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fell and Limp with the teaching as taught by DaCosta in order to provide a different perspective of the user selected of the three-dimensional object.
As to claim 14, claim 14 is directed toward embody the method of claim 2 in “computer readable medium”. It would have been obvious to embody the procedures of Fell, Limp and DaCosta discussed with respect to claim 2 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Claims 3,9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0229994 A1 to Fell at al in view of US 2013/0347018 A1 to Limp et al, and further in view of US 2013/0262997 A1 to Markworth et al.
As to claims 3 and 9, Fell and Limp do not explicitly disclose wherein the interactive content is advertising content that does not correspond to the video content item in the stream of video content items.
Markworth discloses wherein the interactive content is advertising content that does not correspond to the video content item in the stream of video content items (page.10, ¶0143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fell and Limp with the teaching as taught by Markworth in order to displayed a other related media content(s) to the primary display device while the user viewing a media content by selecting a related media content from a secondary display device.
As to claim 15, claim 15 is directed toward embody the method of claim 3 in “computer readable medium”. It would have been obvious to embody the procedures of Fell, Limp and Markworth discussed with respect to claim 3 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Claims 4-5,10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0229994 A1 to Fell at al in view of US 2013/0347018 A1 to Limp et al, and further in view of US 2013/0262997 A1 to Markworth et al, and further in view of US 2014/0282653 A1 to Ariantaj et al.
As to claims 4 and 10, Markworth discloses receiving instructions from the mobile device based on the one or more user inputs to control how an object depicted in the interactive content is presented; updating the interactive content that contains the object based on the one or more user inputs in response to receiving the instructions (see fig.13; page.10, ¶0141-¶0142).
Fell, Limp and Markworth don’t explicitly discloses causing the updated interactive content in an updated stream of the video content item to be presented.
Ariantaj discloses causing the updated interactive content in an updated stream of the video content item to be presented (see fig.3a-3b; page.3, ¶0026-¶0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fell, Limp and Markworth with the teaching as taught by Ariantaj in order to selectively delivering some of the additional information(s) of an interactive features of the displayed media content via a user selection.
As to claims 5 and 11, Markworth further discloses receiving the updated stream of the video content item from a server, wherein the updated stream of the video content item includes the updated interactive content (see fig.13; page.10, ¶0141-¶0142).
As to claim 16, claim 16 is directed toward embody the method of claim 4 in “computer readable medium”. It would have been obvious to embody the procedures of Fell, Limp, Markworth and Ariantaj discussed with respect to claim 4 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 17, claim 17 is directed toward embody the method of claim 5 in “computer readable medium”. It would have been obvious to embody the procedures of Fell, Limp and Markworth and Ariantaj discussed with respect to claim 5 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10664138 B2 to Carney et al (discloses providing supplemental content for a second screen experience).
US 2013/0014155 A1 to Clarke et al (discloses presenting media content interfaces generated using metadata content for a paired device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424